Case 1:17-cv-04699-TWP-MPB Document 126 Filed 10/23/20 Page 1 of 5 PageID #: 2305




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  KAREN R. HIRLSTON,                                    )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )    Case No. 1:17-cv-04699-TWP-MPB
                                                        )
  COSTCO WHOLESALE CORPORATION,                         )
                                                        )
                                                        )
                                Defendant.              )

         ORDER DENYING PLAINTIFF'S MOTION FOR A BENCH TRIAL OR, IN THE
              ALTERNATIVE, MOTION TO CONTINUE JURY TRIAL

         This matter is before the Court on Plaintiff Karen R. Hirlston's ("Hirlston") "Motion for a

  Bench Trial or, in the Alternative, Motion to Continue Jury Trial." (Filing No. 123.) Because of

  the extraordinary circumstances of the COVID-19 pandemic and the issues it may cause with

  obtaining a fair and impartial jury, Ms. Hirlston requests a bench trial or, in the alternative, that

  the November 9, 2020 jury trial be continued to at least August of 2021 or thereafter. After

  considering this filing, along with Defendant Costco Wholesale Corporation's ("Costco")

  Response in Opposition (Filing No. 125), the Court denies the distinct motions.

  A.     Motion for a Bench Trial

         Hirlston first requests that "the Court hold a bench trial in this matter." (Filing No. 123 at

  2.) In her Complaint, Hirlston demanded "trial by jury on all issues so triable." (Filing No. 1 at

  14.) Under Federal Rule of Civil Procedure 38(d), withdrawal of a jury demand must be

  accompanied by consent from the other party or parties if an issue is triable of right by a jury.

  "Rule 38(d)'s requirement that the other parties consent to a withdraw of a demand permits those

  other parties to rely on the jury demand to protect their right to a jury trial." Kramer v. Banc of
Case 1:17-cv-04699-TWP-MPB Document 126 Filed 10/23/20 Page 2 of 5 PageID #: 2306




  Am. Sec., LLC, 355 F.3d 961, 968 (7th Cir. 2004) (emphasis added). In other words, just as Hirlston

  has a right to a jury trial "[o]n any issue triable of right by a jury," Rule 38(b), so too does Costco.

           Because disability discrimination claims are triable to a jury as of right under the

  Americans with Disabilities Act ("ADA"), see Kramer, 355 F.3d at 965, Costco—if Hirlston had

  not already done so—could have demanded a jury trial as of right on this claim in its answer. 1 But

  since Hirlston did so in her Complaint, Costco could rely on her demand to preserve its right. See,

  e.g., Partee v. Buch, 28 F.3d 636, 636 (7th Cir. 1994) ("Having knowledge that the defendant had

  filed a jury demand in his pleading,[ ] the plaintiff, Partee, was entitled to rely on the defendant's

  jury demand and was not required to file a separate jury demand on his own."). Indeed, Costco

  suggests as much in its opposition brief: "Costco had no need to assert independently any demand

  for a jury trial at the inception of the case given Plaintiff's own demand, as Costco acknowledged

  in its Answer that Plaintiff asserted a demand on all issues so triable." (Filing No. 125 at 2.)

           Hirlston, however, argues that the Court can exercise its "equitable powers in the face of

  the COVID-19 pandemic to hold a bench trial." (Filing No. 123 at 3.) But nothing in Rule 38(b)'s

  rigid text provides a court discretion or equitable power to terminate an objecting party's statutory

  right to have a claim heard by a jury. Fed. R. Civ. P. 38(d) ("A proper demand may be withdrawn

  only if the parties consent.") (emphasis added). In addition, Hirlston has submitted no authority

  (and the Court could find none as well), that would authorize the Court, even under the

  circumstances of a pandemic, to exercise its equitable power and order a bench trial over Costco's




  1
    A plaintiff, however, is "entitled to have her claim of retaliation (for which she was entitled only to equitable
  remedies) heard by a jury only if [the defendant] consented and the district court agreed." Kramer v. Banc of Am. Sec.,
  LLC, 355 F.3d 961, 967 (7th Cir. 2004). But, as Costco notes, if Hirlston "intends to argue that her ADA retaliation
  should not be tried before a jury, that is a separate (and new) question that can be addressed before the Court at the
  appropriate time." (Filing No. 125 at 3.)


                                                                 2
Case 1:17-cv-04699-TWP-MPB Document 126 Filed 10/23/20 Page 3 of 5 PageID #: 2307




  objection. Because Hirlston's jury demand can only be withdrawn with Costco's consent, the Court

  denies Hirlston's Motion for a Bench Trial.

  B.     Motion to Continue Jury Trial

         As for continuing the jury trial, Hirlston argues "that a disproportionate number of older

  adults with disabilities, the persons most like and who could most understand Ms. Hirlston's

  disabilities, will be deferred from the jury" because of the necessary safety protocols the Court

  plans to implement in response to the global COVID-19 pandemic (Filing No. 123 at 3). In

  response, Costco notes that although "[t]here may be individuals who seek to avoid jury service

  because of their own vulnerabilities or the vulnerabilities of those with whom they live," there may

  also be "individuals who fall into these risk categories, but who are comfortable serving on a jury

  given the safety protocols put in place by the Court." (Filing No. 125 at 4.) Costco asserts that

  Hirlston's Motion prematurely questions the makeup of a theoretical venire. Costco also asserts

  delay would significantly prejudice it because it has been actively preparing for the November

  trial. Id. at 3. Costco also argues Hirlston had many opportunities to request a continuance of her

  jury trial before she filed this eleventh-hour Motion.

         The Court does not fault Hirlston for her eleventh-hour request for a continuance. It was

  not until the October 16, 2020 final pretrial conference that counsel were advised of the Court's

  COVID protocol for the jury trial. While the district plan is posted on the court's website, it was

  not until the final pretrial order was docketed that Hirlston was provided a copy of the COVID-19

  jury questionnaire. Although several jury trials have been scheduled since jury trials resumed in

  this district, only one jury trial has been conducted in the Southern District of Indiana since March

  2020. Nearly 2,900 new COVID-19 cases were reported by the Indiana State Department of Health

  on Thursday, October 22, 2020 and Indiana hit a record for new daily infections. So the Court




                                                       3
Case 1:17-cv-04699-TWP-MPB Document 126 Filed 10/23/20 Page 4 of 5 PageID #: 2308




  recognizes Hirlston's legitimate concern that COVID-19 could prevent the assembly of a jury

  venire that is truly representative of the community. Her concern that certain demographics could

  be underrepresented if older more vulnerable individuals remain home due to health concerns is

  also legitimate.

          However, at this stage of the proceedings, the Court believes a fair cross representative of

  the community will appear. Hirlston's assertion that typically, a jury panel of 35-40 is seated for a

  civil trial is incorrect. The Court typically proceeds with a venire of 23 in a civil trial and at least

  23 and up to 28 venire can be seated at social distance for Hirlston's trial. In addition, of the 55

  summons mailed, thus far 41 have returned their questionnaires and only 2 have requested that

  they be excused because of COVID-19. The proposed venire list ages from 71 to 20. The court

  will continue to monitor the return of summons for the jury trial. If in fact a fair cross representative

  of the community does not appear, Hirlston will have an opportunity to raise that objection.

          The Court finds the basis for Hirlston's continuance request to be premature. Indeed, the

  cases Hirlston cites in support of her argument involve individuals challenging the makeup of their

  juries after they were empaneled. See Thiel v. S. Pac. Co., 328 U.S. 217, 219 (1946) ("A jury of

  twelve was chosen.") (emphasis added); Duren v. Missouri, 439 U.S. 357, 363 (1979) ("Petitioner's

  jury was selected . . .) (emphasis added). Hirlston cannot today speculate that she possibly could

  be harmed by a hypothetical jury in the future.

          Because the Court believes a fair cross representative of the community will appear, the

  request for continuance prematurely assumes that a fair and impartial jury cannot be seated, and

  any delay would work unfair hardship on Costco considering its ongoing preparation for the

  imminent trial date, the Court denies Hirlston's Motion to Continue Jury Trial.




                                                         4
Case 1:17-cv-04699-TWP-MPB Document 126 Filed 10/23/20 Page 5 of 5 PageID #: 2309




                                          CONCLUSION

         For the reasons stated above, the Court DENIES Hirlston's "Motion for a Bench Trial or,

  in the Alternative, Motion to Continue Jury Trial." (Filing No. 123.)


  SO ORDERED.

         Date:    10/23/2020


  Distribution:

  Kevin W. Betz
  BETZ & BLEVINS
  kbetz@betzadvocates.com

  Sandra L. Blevins
  BETZ & ASSOCIATES
  sblevins@betzadvocates.com

  Courtney E. Endwright
  BETZ & BLEVINS
  cendwright@betzadvocates.com

  Erin D. Foley
  SEYFARTH SHAW LLP
  edfoley@seyfarth.com

  Sara Eber Fowler
  SEYFARTH SHAW LLP (Chicago)
  sfowler@seyfarth.com

  Chad Harrison Holler
  BETZ & BLEVINS
  choller@betzadvocates.com

  Jamie A. Maddox
  BETZ & ASSOCIATES
  jmaddox@betzadvocates.com




                                                      5
